 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RONALD EVANS,                                     No. 2:18-CV-0083-TLN-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COUNTY OF TRINITY, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this civil action.

18   Pursuant to 28 U.S.C. § 455(a), the undersigned hereby recuses himself from this action.

19   Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to randomly

20   assign this case to another Magistrate Judge for all further proceedings and make the appropriate

21   adjustment in the assignment of civil cases to compensate for this reassignment.

22

23

24

25   Dated: January 31, 2019
                                                           ____________________________________
26                                                         DENNIS M. COTA
27                                                         UNITED STATES MAGISTRATE JUDGE

28
                                                       1
